Citation Nr: 1828473	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-38 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 70 percent since November 14, 2014, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to June 22, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Counsel



INTRODUCTION

The Veteran had active duty service from January 1969 to October 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was remanded in June 2014 and June 2016 for additional development.  In addition, the June 2016 Board decision granted an initial rating of 70 percent for the period prior to September 9, 2014.  More recently, in February 2018, the RO granted the Veteran's claim for TDIU, effective June 22, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claims must be remanded for additional development to ensure that there is a complete record upon which to decide his claims, so that he is afforded every possible consideration.

The June 2016 Board remand directives instructed the AOJ to obtain "any additional evidence relevant to the Veteran's PTSD since November 14, 2014, that may have come into existence in the interim."  A February 2018 supplemental statement of the case (SSOC) indicates that the Veteran's VA medical treatment records from the Tampa VA medical center (VAMC) dated from January 2007 to May 2016 and from Bay Pines VAMC dated from June 2008 to January 2018 were considered.  A review of the record, however, shows that these VA medical treatment records have not been associated with the claims file.  Accordingly, his complete VA treatment records must be obtained on remand. 

The previous Board remand also directed the AOJ to provide the Veteran with a new VA examination reassessing the severity of his service-connected PTSD.  This was accomplished in June 2017.  A review of the examiner's findings reveals conflicting diagnoses and reported statements regarding the severity of the Veteran's PTSD.  Specifically, previous VA examiners had diagnosed the Veteran with PTSD, bipolar disorder and alcohol use disorder in remission.  See VA examinations dated May 2009 and September 2014.  Yet, the June 2017 VA examiner determined that the only psychiatric disorder the Veteran had was PTSD.  Moreover, the VA medical treatment records, currently associated with the claims file, reflect that the Veteran looked disheveled, malnourished, and had very poor hygiene.  See VA treatment records from November 2014 to February 2015.  The June 2017 VA examiner confirmed these observations but characterized the Veteran's PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Additionally, the examiner commented that the Veteran "should be considered an increased but not current imminent risk," stating that the Veteran had attempted suicide 7 or 8 times with the most recent in 2005.  Contrarily, the VA medical treatment records show that he last attempted suicide after his son's death in 2010.  See id.  Therefore, a new VA examination is warranted.

Lastly, as the claim for TDIU is intertwined with the Veteran's claim for an increased rating for PTSD, it also must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA medical treatment records from the Tampa VAMC dated from January 2007 to May 2016 and from Bay Pines VAMC dated from June 2008 to January 2018.  In addition, make the necessary arrangements to obtain any additional VA medical treatment records since January 2018.

2. Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  The claims folder, including the prior September 2014 and June 2017 VA examination reports, and any other information deemed pertinent, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. After completing the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




